Citation Nr: 1135286	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran did not file a timely substantive appeal after being furnished a statement of the case.  In this regard, the RO accepted a statement received in April 2007, which was an inquiry into the status of his appeal, as a substantive appeal; however, although this statement was received after the issuance of the statement of the case, it was dated prior to the statement of the case.  The next correspondence received from the Veteran, in August 2007, was a response to the statement of the case, but was not a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2010).  Nevertheless, a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate to the appellant that an appeal is perfected or that a substantive appeal was filed.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  As the RO continued to develop the appeal as perfected, the Board finds the timeliness and adequacy issues to have been waived, and the appeal has been perfected.  

The issue of service connection for bone spurs of the feet was also appealed, but the Veteran withdrew that issue in June 2010.  Thus, that issue is not before the Board.  

In May 2011, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issues of entitlement to an increased rating for PTSD, to include entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU rating), and service connection for erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and, at the Travel Board hearing, the Veteran's representative specifically stated that these issues were to be addressed at the local level.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  

The issues of service connection for skin cancer and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral foot fungus, diagnosed as onychomycosis, had its onset while the Veteran was on active duty.


CONCLUSION OF LAW

Bilateral foot fungus, diagnosed as onychomycosis, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records do not show complaints or findings of foot fungus during service.  After service, there is no contemporaneous evidence of the presence of foot fungus until after the Veteran's June 2004 claim.  

In his June 2004 claim, the Veteran said he had been treated by numerous doctors over the years since 1968 for foot fungus.  

VA treatment records show that in December 2005, on a PTSD examination, the Veteran said that he had "jungle rot" of both feet since service.  A VA Agent Orange protocol examination in January 2006 revealed onychomycosis of the toenails, which was KOH positive.  He was subsequently treated, and in February 2008, his toenails were noted to be normal.  In April 2009, however, he complained of problems with his toenails since Vietnam.  He said he still had dystrophy and felt his toenails were worsening.  On examination, the toenails were yellow and thickened with sub-ungual debris, and were KOH positive.  

At his Travel Board hearing in May 2011, the Veteran testified that while he was in Vietnam, his feet were wet a lot, first on patrol duty, then in connection with his duties as a prison guard, and later, during the Tet offensive.  He stated that he and many others developed itchy, stinging feet, for which a corpsman would provide ointments which offered temporary relief.  He indicated it was not a big thing in view of the circumstances, and he did not otherwise seek treatment in service.  After service, he said that he sought treatment at a Health Maintenance Organization (HMO), and later, tried various home remedies.  He said that Lamisil treatment, which he obtained at the VA in about 2000, was the only treatment that seemed to work.  He said most of his children had the condition.  

The Veteran also submitted a statement from his ex-wife, dated in May 2011, who stated that she married the Veteran in February 1967, before he was deployed to Vietnam, and that upon his return from Vietnam in 1968, she noticed the fungus condition on both of his feet.  She said that during their entire marriage, he struggled with foot fungus.  The Veteran's daughter also wrote that she contracted foot fungus at the age of 12.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, in general, medical evidence is generally required to establish a medical diagnosis or to address questions of etiology, and lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007)  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

In this case, the Veteran is competent to report his observed symptoms involving a skin condition of the feet.  Although he is not competent to provide a diagnosis of the condition, VA medical records show a diagnosis of onychomycosis, which is a fungal condition, and tests have been KOH positive.  Although for part of the appeal period, the condition was apparently cleared with the medication Lamisil, the requirement that a current disability be present is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the medical records show that he was again symptomatic in April 2009.  Therefore, the Board finds that the Veteran is competent to provide lay evidence of continuity of symptomatology since service, which is adequately supported by a medical diagnosis of onychomycosis.  

Next, the credibility of the lay evidence must be addressed.  As noted above, there is no contemporaneous evidence of the existence of onychomycosis prior to the Veteran's compensation claim, filed many years after service.  A Veteran's testimony, however, cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records.  See Buchanan, at 1337.  Nevertheless, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  Id;, see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  He and his wife testified at a hearing, and factors including the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the testimony with other testimony and affidavits submitted on behalf of the veteran may properly be considered.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that, as to this issue, the Veteran's testimony was credible.  He provided details consistent with his service concerning the damp or wet conditions that preceded the development of his foot fungus condition, and explained why he did not seek formal treatment for the condition.  He indicated that he sought treatment off and on after service, and tried home remedies as well, but the condition continued to plague him.  He obtained a statement from his ex-wife concerning her observations of the condition upon his return from Vietnam, as well as a statement from his daughter, who is also afflicted with the condition.  All of these statements are consistent, and are further supported by the histories provided in the VA treatment records.  

Given these factors, the Board finds that the evidence currently of record is evenly balanced with respect to whether the Veteran's onychomycosis involving both feet was of service onset.  With the application of the benefit-of-the-doubt rule, service connection is warranted without the need for an examination.  Hence, service connection for bilateral foot fungus, diagnosed as onychomycosis, is granted.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral foot fungus, diagnosed as onychomycosis, is granted.


REMAND

With respect to the issues of service connection for skin cancer and hypertension, further development is needed.  Neither of these conditions was shown in service, but the Veteran contends that skin cancer developed as a result of sun exposure while he was in Vietnam, and that hypertension results from his service-connected PTSD.  

First, there are some inconsistencies in the evidence that need to be resolved.  Despite positive nexus opinions from private physicians concerning both of these issues, a VA treatment record dated in June 2008 indicated that these conditions were related to Workers' Compensation claims.  Elsewhere, it has been noted that the Veteran is no longer working, and that he receives or received Workers' Compensation benefits.  In order to clarify this matter, VA must make all reasonable attempts to obtain the actual treatment records of the physicians who provide treatment for skin cancer and hypertension, particularly those two who provided nexus opinions.  In addition, VA must attempt to obtain the Workers' Compensation records.  

Next, the Veteran must be afforded VA nexus examinations concerning skin cancer and hypertension.  In this regard, even if the evidence shows a relationship to his employment, secondary service connection may be established for a non-service-connected disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2007); see Allen v. Brown, 8 Vet. App. 374 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all notification action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) for service connection on a secondary basis.  The notice should be sufficient to convey the information that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995)

2.  Ask the Veteran to identify the location and approximate dates of his Workers' Compensation claim(s) which addressed hypertension and skin cancer or actinic keratoses.  If appropriate authorizations are secured, obtain all records compiled on connection with such Workers' Compensation claim(s).  
Tell the Veteran that, in the alternative, he may obtain the records himself and submit them to VA.  

3.  Ask the Veteran to authorize the release of all actual records of treatment provided by the following physicians:  R. Weissman, M.D. (address on July 2011 letter); D. Sire, M.D. (address on undated letter and accompanying October 2008 pathology report); S. Alaiti (address on June 2004 claim).  Obtain all available records for which authorization is received.  Advise the Veteran that, in the alternative, he may obtain the records himself and submit them to VA.  

4.  Thereafter, schedule the Veteran for a dermatology examination to determine whether it is at least as likely as not that he has skin cancer, which was caused by sun exposure during service, or otherwise due to service.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  

5.  Schedule the Veteran for a VA cardiovascular examination, to determine whether it is at least as likely as not that hypertension was caused or aggravated (permanently worsened) by service-connected PTSD, or otherwise due to service.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.

6.  After completion of the above and any additional development deemed necessary, readjudicate the claims.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


